Name: Political and Security Committee Decision (CFSP) 2017/2432 of 13 December 2017 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2017/1534 (EUNAVFOR MED/3/2017)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence;  European construction;  regions and regional policy;  natural environment
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/20 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/2432 of 13 December 2017 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2017/1534 (EUNAVFOR MED/3/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Decision (CFSP) 2015/778, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for EUNAVFOR MED operation SOPHIA (EU Force Commander). (2) On 31 August 2017, the PSC adopted Decision (CFSP) 2017/1534 (2) appointing Rear Admiral (LH) Javier MORENO SUSANNA as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral (LH) Alberto MAFFEIS to succeed Rear Admiral (LH) Javier MORENO SUSANNA as the new EU Force Commander as from 14 December 2017. (4) On 6 December 2017, the EU Military Committee supported that recommendation. (5) A decision on the appointment of Rear Admiral (LH) Alberto MAFFEIS should be taken and Decision (CFSP) 2017/1534 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral (LH) Alberto MAFFEIS is hereby appointed as EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) as from 14 December 2017. Article 2 Decision (CFSP) 2017/1534 is hereby repealed. Article 3 This Decision shall enter into force on 14 December 2017. Done at Brussels, 13 December 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31. (2) Political and Security Committee Decision (CFSP) 2017/1534 of 31 August 2017 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2017/681 (EUNAVFOR MED/2/2017) (OJ L 233, 9.9.2017, p. 4).